Citation Nr: 0820800	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
right shoulder.

2.  Entitlement to service connection for arthritis of the 
left shoulder.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the thoracolumbar spine.

5.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial compensable rating for right 
medial tibial stress syndrome.

7.  Entitlement to an initial compensable rating for left 
medial tibial stress syndrome.

8.  Entitlement to an initial compensable rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
February 1987 and from November 1987 to October 2003.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The veteran filed a claim for an increased rating for his 
glaucoma in October 2005.  As this claim has not been 
adjudicated, it is referred to the RO for the appropriate 
action.  

The issues of entitlement to initial ratings in excess of 10 
percent for degenerative disc disease of the cervical spine 
and degenerative disc disease of the thoracolumbar spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's current tendonitis of the right shoulder is 
etiologically related to active duty service.  

2.  The veteran's current arthritis of the left shoulder is 
etiologically related to active duty service.  

3.  The veteran's GERD has manifested dysphagia, pyrosis, and 
regurgitation; there is no substernal arm or shoulder pain 
and the disability has not been productive of considerable 
impairment of health.

4.  The veteran's left and right medial tibial stress 
syndrome have manifested impairment of the tibia and fibula 
with knee disabilities that most nearly approximate slight 
than moderate.  

5.  Bilateral pes planus manifests symptoms that most nearly 
approximate mild with built-up shoe or arch support rather 
than moderate disability evidenced by weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, or pain on manipulation and use of the feet


CONCLUSIONS OF LAW

1.  Service connection for the veteran's tendonitis of the 
right shoulder is warranted, as this disability has been 
shown to have been most likely incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  Service connection for the veteran's arthritis of the 
left shoulder is warranted, as this disability has been shown 
to have been most likely incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.

3.  The schedular criteria for an initial rating in excess of 
10 percent for GERD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115a, Diagnostic Code 
7346 (2007).

4.  The schedular criteria for an initial 10 percent rating 
for right medial tibial stress syndrome have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic 
Code 5262. 

5.  The schedular criteria for an initial 10 percent rating 
for left medial tibial stress syndrome have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic 
Code 5262. 

6.  The schedular criteria for an initial compensable rating 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal regarding the veteran's claims for entitlement 
to service connection for right and left shoulder 
disabilities, further assistance is unnecessary to aid the 
veteran in substantiating those claims.  

With respect to the veteran's claims for entitlement to 
increased ratings, this
appeal arises from disagreement with the initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The veteran was provided 
VCAA notice regarding his claims for entitlement to service 
connection in November 2003.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in February 
2004.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Board finds that the medical evidence of record supports 
the veteran's contention that his current bilateral shoulder 
conditions are etiologically related to active duty service.  
Service medical records show that the veteran was treated 
consistently for complaints of right and left shoulder pain 
throughout his more than fifteen years of active duty 
service, beginning in September 1994.  He was diagnosed with 
a right shoulder sprain in May 1996 and chronic shoulder pain 
in May 2001.  

In addition, while the veteran had no bilateral shoulder 
pathology at his February 2004 VA contract examination other 
then that associated with his cervical spondylosis, April 
2005 X-rays of the shoulders from the Hampton VA Medical 
Center (VAMC) showed probable bilateral degenerative changes.  
With respect to the right shoulder, an additional VA X-ray in 
February 2007 showed mild degenerative changes and rotator 
cuff tendonitis was diagnosed in April 2007 following an MRI.  

Although the record does not contain a medical opinion 
linking the veteran's shoulder disorders to his active duty 
service, the Board finds that the medical evidence of record 
establishes that it is more likely than not that the 
veteran's current right shoulder tendonitis (with 
degenerative changes) and left shoulder arthritis were 
incurred during active duty service.  The veteran was 
consistently treated for complaints pertaining to his 
bilateral shoulders during his many years of active duty 
service, and he has continued to undergo treatment for 
similar symptomatology since his discharge.  Therefore, the 
medical record supports a finding of continuity of 
symptomatology and service connection for these disabilities 
is warranted.    

Increased Rating Claims

A.  General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B. GERD

Factual Background

Entitlement to service connection for GERD was granted in the 
September 2004 rating decision on appeal.  A 10 percent 
initial evaluation was assigned, effective October 2, 2003.

The veteran was provided a VA examination in February 2004.  
He reported having acid reflux for a year.  He denied that it 
affected his body weight, but did report symptoms of 
heartburn, epigastric pain, and scapular pain.  There was no 
functional impairment and the veteran's condition had not 
caused him to miss time from work.  An upper gastrointestinal 
study was normal and the veteran was diagnosed with 
dyspepsia.  The objective evidence of acid reflux was relief 
with Acid Flux.  The examiner concluded that the veteran's 
condition did not cause anemia, malnutrition, or functional 
impairment.

In April 2004 the veteran had a gastroenterology consultation 
with his private physician to treat his heartburn.  He 
reported symptoms of coughing, vomiting, and choking.  His 
weight was noted to be stable and his heartburn was found to 
be of moderate intensity.  

In February 2005, the veteran underwent an endoscopy for his 
GERD.  The esophagus was abnormal with distal erosive 
esophagitis, but the stomach, pylorus, duodenal bulb, and 
duodenum were normal.  There was no hiatal hernia.  The 
diagnosis was grade II distal esophagitis.  

The veteran also had a March 2007 examination at the Hampton 
VAMC for reflux esophagitis and a history of scarring and 
rare hematemesis.  The veteran was found to have classic 
reflux with water brash but no dysphagia.  His voice was only 
affected with vomiting.  The veteran was noted to reflux 
after meals and at bed time.  He was recommended for surgery.  

Analysis

The veteran's GERD is rated by analogy under 38 C.F.R. § 
4.114, Diagnostic Code 7346.  Under this code, a 30 percent 
rating is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's GERD.  The veteran has complained 
of acid reflux and moderate heartburn and was diagnosed with 
dysphagia at his February 2004 VA examination, but there is 
no objective evidence of substernal arm or shoulder pain 
associated with his GERD.  In addition, the veteran's GERD 
has not been productive of considerable impairment to his 
health.  The February 2004 VA examiner found that the veteran 
had no functional impairment from his GERD and had not missed 
any time at work due to this condition.  Furthermore, while 
the veteran was diagnosed with esophagitis at his February 
2005 endoscopy, his stomach, pylorus, duodenal bulb, and 
duodenum were normal.  

While the veteran experiences two or more of the symptoms 
associated with a disability rating of 30 percent under 
Diagnostic Code 7346, the evidence does not establish that 
they are productive of considerable impairment to his health 
or manifest the severity contemplated by an evaluation of 30 
percent.  Therefore, an  increased rating for GERD is not 
warranted.  The Board has considered whether there is any 
other schedular basis for granting a higher rating, but has 
found none.  In addition, the Board has considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to this period because the preponderance of 
the evidence is against the claim.

C.  Bilateral Medial Tibial Stress Syndrome

Factual Background

Entitlement to service connection for right and left medial 
tibial stress syndrome was granted in the September 2004 
rating decision on appeal.  Noncompensable disability ratings 
were assigned, effective October 2, 2003.

In response to his claim for entitlement to service 
connection, the veteran was provided a VA contract 
examination in February 2004.  He reported having shin 
splints for 10 years due to running and marching with current 
symptoms of pain and stiffness with prolonged walking and 
running.  The veteran noted that he did not currently undergo 
treatment for his condition and had not lost any time from 
work.  Examination of the right and left tibia and fibula 
revealed normal findings.  The veteran's legs were measured 
as 92 centimeters (cm) in length.  The bilateral knees also 
appeared normal with full range of motion to 140 degrees.  
The bilateral ankles were also normal with full range of 
motion of dorsiflexion to 20 degrees and plantar flexion to 
40 degrees.  Range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  X-rays of the right and left tibia and 
fibula were normal.  The diagnosis was bilateral medial 
tibial stress syndrome without objective factors.  

Outpatient records from the Hampton VAMC show that the 
veteran complained of chronic shin splints and a leg length 
discrepancy in May 2006.  He was provided lifts and inserts, 
but continued to complain of bilateral anterior lower leg 
pain.  Lower leg shin splint sleeves were recommended.  

The veteran underwent an MRI of the right and left lower legs 
in March 2007.  There was a suggestion of tibial shaft 
thickening on both sides with no evidence of bone marrow 
edema.  Similarly, in April 2007, a bone scan was performed 
that showed slightly abnormal findings along the lateral 
cortex of both tibias secondary to cortical thickening.  Also 
in April 2007, the veteran was referred to the chronic pain 
clinic for complaints related to possible shin splints.

Analysis

The veteran's medial tibial stress syndrome is currently 
rated as noncompensable disabling for each extremity under 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
If manifested by malunion, with slight knee or ankle 
disability a 10 percent rating is warranted, and, if 
manifested by malunion with moderate knee or ankle disability 
a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5262.  The Board notes that the provisions of 
38 C.F.R. § 4.31 indicate that a zero percent evaluation will 
be assigned when the symptomatology required for a 
compensable rating is not shown.  See 38 C.F.R. § 4.31 
(2007).

After review of the medical evidence of record, the Board 
finds that increased ratings of 10 percent are warranted for 
the veteran's left and right medial tibial stress syndrome.  
Notably, a March 2007 MRI showed tibial shaft thickening of 
both lower extremities.  In addition, a bone scan from April 
2007 also showed slight cortical thickening along both 
tibias.  As the veteran's medial stress syndrome most nearly 
approximated impairment of the tibia and fibula with slight 
knee disability, increased ratings of 10 percent are 
warranted for each lower extremity under Diagnostic Code 
5262.  The Board finds no basis for staged ratings in this 
case; while the veteran did not demonstrate objective 
symptoms prior to 2007, he had consistent complaints of pain.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 
38 C.F.R. §§ 4.40, 4.45.

Ratings in excess of 10 percent are not warranted as there is 
no evidence of impairment of the tibia and fibula with 
moderate knee or ankle disability.  The March 2007 and April 
2007 studies showed only slight thickening of the tibias, and 
there is no other evidence of pathology regarding the 
veteran's knees or ankles.  The Board also notes that there 
is no evidence of ankylosis, instability, or significant 
limitation of motion of the knees and ankles.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5270, 5271.  

D.  Bilateral Pes Planus

Factual Background

Entitlement to service connection for bilateral pes planus 
was granted in the September 2004 rating decision on appeal.  
A noncompensable disability rating was assigned, effective 
October 2, 2003.

In response to his claim of entitlement to service 
connection, the veteran was provided a VA contract 
examination in February 2004.  He reported having bilateral 
flat feet for 17 years with swelling and pain with standing 
and walking.  Examination of the feet and toes showed no 
weakness, tenderness, edema, atrophy, or disturbed 
circulation.  The examiner did note bilateral pes planus with 
a slight degree of valgus present that was corrected with 
manipulation.  There was no right foot malalignment or 
tenderness of the plantar surface.  The right Achilles tendon 
had good alignment.  The left foot also showed a slight 
degree of valgus that was corrected with manipulation.  
Again, there was no malalignment, tenderness, and the left 
Achilles tendon had good alignment.  The veteran did not 
require any type of support with his shoes.  X-rays were 
within normal limits and the diagnosis was mild bilateral pes 
planus with valgus on examination.  

Records of outpatient treatment from the Hampton VAMC show 
that the veteran had a podiatry consultation in April 2005 
where he demonstrated bilateral painful plantar fascia.  He 
was provided accommodative inserts for his shoes and was 
diagnosed with plantar fasciitis bilaterally.  In April 2006, 
during another consultation, the veteran was advised to 
continue using his 1/4 inch left heel lift and bilateral 
accommodative inserts.  He was also told to discontinue 
posterior muscle group stretches and to start anterior toe 
raises.  

Analysis

Pes planus is rated utilizing Diagnostic Code 5276 for 
flatfoot.  38 C.F.R. § 4.71a. Under Diagnostic Code 5276, a 
non-compensable rating is for application when there is mild 
disability relieved by built-up shoe or arch support.  A 10 
percent rating is for application when there is moderate 
disability evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, either bilaterally or 
unilaterally. 

The Board finds that the veteran's bilateral pes planus most 
nearly approximates the criteria contemplated by the 
currently assigned noncompensable disability rating.  The 
veteran was diagnosed with mild bilateral pes planus at his 
February 2004 VA examination and treatment records from the 
VAMC establish that the veteran has used shoe inserts and 
heel lifts.  There is no objective evidence that the 
veteran's pes planus manifests moderate symptoms such as 
inward bowing of the tendo achillis, or pain on manipulation 
and use of the feet.  See 38 C.F.R. §§ 4.40, 4.45.  
Therefore, an increased rating is not warranted at any time 
throughout the claims period and the claim is denied.  


ORDER

Entitlement to service connection for tendonitis of the right 
shoulder, with degenerative changes, is granted.

Entitlement to service connection for arthritis of the left 
shoulder is granted.

Entitlement to an initial rating in excess of 10 percent for 
GERD is denied.

Entitlement to a 10 percent initial rating for right medial 
tibial stress syndrome is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a 10 percent initial rating for left medial 
tibial stress syndrome is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for bilateral 
pes planus is denied.

REMAND

The Board finds that additional development is necessary 
before a decision can be made regarding the veteran's claims 
for increased ratings for his degenerative disc disease of 
the cervical spine and thoracolumbar spine.  The most recent 
VA examination for these conditions was conducted in February 
2004, more than four years ago.  In addition, unlike the 
claims decided above, the record contains no medical evidence 
establishing the severity of the veteran's spinal conditions 
for the period after February 2004.  

The Board is aware that the length of time since the last 
examination, in and of itself, does not warrant a further 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).  However, 
in the February 2008 Brief on Appeal, the veteran's 
representative asserted worsening disabilities.  Therefore, 
upon remand, the veteran should be provided VA examinations 
of his cervical spine and thoracolumbar spine.

Accordingly, this claim is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected 
cervical spine and thoracolumbar spine 
disorders.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include range of motion testing 
and a discussion of the presence and 
extent of any painful motion, functional 
loss due to pain, weakness, excess 
fatigability, and additional disability 
during flare-ups.  The examiner should 
also note the presence and extent of any 
associated objective neurological 
impairments (i.e., radiculopathy, bowel 
or bladder abnormalities).  Finally, the 
frequency and duration of any 
incapacitating episodes (e.g., requiring 
bed rest) should be described.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
entitlement to higher initial evaluations 
for degenerative disc disease of the 
cervical spine and thoracolumbar spine 
should be readjudicated.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge,
 Board of Veterans' Appeals


 Department of Veterans Affairs


